DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the features canceled from the claims. No new matter should be entered.
The "separator tool" of claim 8 is not shown.
The "pump" of claim 16 is not shown.
The "filing level indicator" of claim 18 is not shown.
The "docking station" of claim 20 is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claims 1 & 10 are both held as indefinite for the phrase "the collection tool configured for / to both selectively collecting / collect debris… as well as for / to selectively releasing / release the collected debris". These are functional recitations. See MPEP §2173.05(g). While functional limitations are not improper per se, the metes and bounds of what they require must be clear. In the present case, the recitation in the first clause of claim 1 (and the entirety of claim 10) amounts to token structure and substantial functional recitations.
MPEP §2173.05(g): For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty").
This indefiniteness is further illustrated by the dependent claims, which recite various structural elements of the tool, all of which must, by virtue of their dependency from claims 1 or 10, recite elements which are in addition to the "configuration" already any of the structure of the dependent claims, because otherwise the dependent claim recitations are redundant. But it still remains unclear what exactly the "configuration" of claims 1 & 10 require.
In other words, in Applicant's attempt to word the claims as broadly as possible and to eschew structural recitations until the dependent claims, they have submitted functional recitations whose structural requirements are not clear.
Claims 2-9 depend from claim 1 & claims 11-20 depend from claim 10.

Claims 2, 3, 5, & 9 are held as indefinite for the phrase "the production". This lacks proper antecedent basis in parent claim and appears as though it should read "the production flow". Consistent nomenclature should be used through any given claim set. 

Claim 4 is held as indefinite for the phrase "during controlled movement". It is unclear in light of the specification about what exactly constitutes "controlled movement". How does "controlled" operate within the limitation? The use of "controlled movement" implies an "uncontrolled movement", which would appear to not be desirable, so it is unclear exactly how Applicant intends "controlled movement" to limit the claim.

Claims 13-15 are held as indefinite for their recitations of "configured to" as similarly described for claim 10 above. This rejection is not extended to claim 17 (which also has a "configured to" phrase) because claim 17 clearly recites the structure which performs the functional recitation.

Claim 14 is further held as indefinite because "the production flow" lacks proper antecedent basis earlier in the claims, thus making it unclear how or if it limits the claim. 

Claim 15 is further held as indefinite because it is unclear what "collect the debris mechanically" means, in either a structural requirement or in a general conceptual sense. Particles and fluid flow obey the laws of mechanics so it is unclear how or if this limits the claim, especially in a structural sense.
Further, it is unclear how or if the newly recited "a debris collection tool" differs from the "collection tool" already recited by parent claim 10. Proper antecedent basis and consistent nomenclature should be used through any given claim set. In other words, claim 15 required, by virtue of it's dependency from claim 10, both "a collection tool" for collecting debris, as well as "a debris collection tool" for collecting debris.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-17 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0341026 (Leitch).
Independent claim 10: Leitch discloses a collection tool (10, fig 1) for cleaning a production tubing (abstract) in a producing petroleum well (¶ 2), said collection tool comprises:
a collection chamber (28b) for containing debris ("Solid particles such as sands entrained in the fluid are also diverted into the second flow region 28b. The fluid is allowed to pass into the first flow region 28a through vents in the inner tubular 26, and out through the lower opening 24. The mesh 31 functions to screen or filter solid particles such as sands from the fluid, and the solids are collected in the second flow region 28b" - ¶ 70 & fig 1B), the collection tool configured to both selectively collect debris while residing downhole to obtain collected debris (ibid) as well as to selectively release the collected debris while residing downhole (fig 1C & ¶ 71. Debris is released both from the "collection chamber" and the tool as a whole, as shown in fig 1C).

Dependent claims 11-17 & 20: Leitch further discloses
Claim 11: the collection tool is provided with at least one of a release valve (34, fig 1; 240, fig 5) and a release port (port(s) in "spider 32" that allow fluid and debris through as clearly shown in figs 1A-1C) for allowing releasing of the collected debris (fig 1C & ¶ 71). 

Claim 12: the release valve (240, fig 5 & ¶ 79), and further comprising a slideable friction member ("sleeve 230" - fig 5 - which inherently experience friction between itself and the surrounding element, as well as the extra friction generated by "recesses 210" - ¶ 80) for engaging with the production tubing (the sleeve is indirectly engaged with the production tubing: abstract. The claim does not require direct contact and it is improper to import such a limitation into the claims where not expressly required), wherein a relative position of the slideable friction member relative to the collection tool controls the state of the release valve ("The sleeve is held in the lower position by engaging formations 290 which are received in recesses 210 in the upper subassembly 214. An upper end 225 of the sleeve 230 is provided with a shoulder 235 which can be engaged by an actuating tool (not shown) to pull the sleeve upwards with respect to the body 212 of the apparatus. Upward movement of the sleeve 230 forces the valve member 240 into the open position." - ¶ 80). 

Claim 13: the collection tool is configured to release the collected debris at a downstream side of the collection tool (fig 1C; flow lines show that the debris are released downstream).

Claim 14: the collection tool is configured to lead the production flow (shown by the arrows in fig 1C; ¶ 71) at least partially from the upstream side (downhole end, upstream side, as shown by the arrows) through the collection chamber (fig 1C & ¶ 71) of the collection tool to the downstream side for washing out the collected debris (ibid).

Claim 15: In light of the 112(b) rejection of this claim, as discussed above, the limitations have been interpreted as best able. Leitch further discloses a debris collection tool (10) (¶s 70-71; fluid mechanics is "mechanical" and is governed by the laws of mechanics).

Claim 16: a pump for collecting the debris ("downhole pump" - abstract & ¶s 69-71).

Claim 17: an anchoring device configured to anchor against the production tubing (upper threaded connection 22 and/or lower threaded connection 24, which both connect to the production tubing - ¶s 66 & 67 - and which hold the tool in place relative to the production tubing) to fix a position of the collection tool. 

Claim 20: a docking station to form a downhole tool assembly (drawn to "sleeve 230" which docks with a wireline tool: ¶ 80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0341026 (Leitch) in view of US 2014/0326510 (Wessel).
	Claim 18: Leitch discloses all the limitations of the parent claim but does not expressly disclose those of the present. However Wessel discloses a collection tool for (209 - fig 2A) as well as a filling level indicator to indicate a filling level of the collection chamber ("A number of electrodes 219 are shown located on the inner surface of the cuttings basket 209, distributed between the shoulder 205b of the hollow cylindrical body member 205 and fluid outlets 213. The electrodes 219 are configured to provide a cuttings basket sensor system that monitors the volume of cuttings contained within the cuttings basket 209" - ¶ 106).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the fill level indicators taught by Wessel in the collection tool taught by Leitch. Leitch requires a determination as to when to begin emptying the basket after the filling stage (¶s 70 & 71) but does not provide the operator with guidance as to when to make that operational switch. The fill level indicators taught by Wessel will provide the operator with that feedback so that they can make a more informed decision when to stop the filling step (fig 1B) and begin the emptying step (fig 1C).

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0341026 (Leitch) in view of US 2007/0181298 (Sheiretov).
Claim 19: Leitch discloses all the limitations of the parent claim, and further discloses the use of wireline to form a downhole tool assembly (¶s 22, 78, & claim 12), but does not expressly disclose that the wireline is conveyed by a tractor. However Sheiretov discloses a wireline assembly (fig 1) used to actuate downhole valves (¶s 6 & 9) that uses a wireline tractor (¶s 4, 9, & 11).
(¶ 9) and allows access to deviated wellbores (¶ 22).

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art does not teach nor suggest the collection of debris, and the subsequent raising / pulling of the tool to a production zone where the debris are released into the production flow as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676